 

Exhibit 10.16(b)

 

February 19, 2014

 

Henry Esber

38 Angell Brook Drive

West Boylston, MA 01583

 

Re: Amended and Restated 8% Convertible Debenture Conversion Letter Agreement

 

Dear Henry:

 

We are offering holders of the Innovus Pharmaceuticals, Inc. (“Innovus” or the
“Company”) Amended and Restated 8% Convertible Debenture, dated January 15, 2103
(the “Debenture”), with the opportunity to do a one-time conversion of the
outstanding principal and interest under the Debenture at a conversion rate of
$0.40 per share of common stock of the Company.

 

If you would like to participate in this conversion process, please (1) sign
this letter agreement below and (2) please surrender the Debenture,
appropriately endorsed to us at 9171 Towne Centre Drive, Suite 440, San Diego,
CA 92122 accompanied by your written notice to us setting forth the names or
names (with addresses(es)) in which the common stock of Innovus shall be issued
and registered on the books of the Company. The Debenture shall be marked
cancelled on the books of the Company as of the date hereof, whether or not
surrendered.

 

As of the date hereof, the principal and accrued interest under the Debenture is
$76,122 and will convert into 190,304 shares of our common stock.

 

If you would like to convert into shares of the Company’s common stock as
described above, please sign below.

 

Once you convert as described herein, your Debenture will terminate in its
entirety as of the date hereof.

 

Please scan this document back to me at ldillen@innovuspharma.com or fax it back
to us at 858-356-9452.

 

Kind Regards,

 

/s/ Lynnette Dillen

 

Lynnette Dillen

Executive Vice President, Chief Financial Officer

Innovus Pharmaceuticals, Inc.

 

I, hereby, agree to be bound by the terms and conditions of this letter
agreement:

 

/s/ Henry Esber   Henry Esber  

 

cc. Dr. Bassam Damaj

President and CEO

 

Randy Berholtz, Esq.

Acting General Counsel and Secretary

 

1

 

 